James R. Cooper, Judge, dissenting. I agree with Judge Corbin’s dissent in that I, too, am convinced that the plain meaning of Ark. Code Ann. § 5-4-307(c) (1987) requires that this case be reversed. I write separately only to note that I do not think it necessary to further confound an area of the law which is already unnecessarily complex by applying Redding v. State, 293 Ark. 411, 738 S.W.2d 410(1987). The Redding Court held that a trial court lacks jurisdiction to modify, amend, or revise a valid sentence after a commitment order is issued. In the present case, there was no modification, amendment, or revision of the appellant’s sentence. Instead, the appellant’s suspended sentence was simply revoked. The issue is not whether the trial court has jurisdiction to revoke suspended sentences, but whether § 5-4-307(c) was properly applied under the facts of this case. See Banning v. State, 22 Ark. App. 144, 737 S.W.2d 167 (1987). Mayfield, J., joins in this dissent.